      Case 2:21-cr-00224 Document 15 Filed on 04/21/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    April 21, 2021
                          UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § CRIMINAL ACTION NO. 2:21-CR-00224
                                              §
ROSE MARIE GARZA                              §
                                              §
       Defendant.                             §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       Pending before the Court is Defendant’s opposed motion for bond. (D.E. 14). A

detention hearing was held today in accordance with the Bail Reform Act, 18 U.S.C. §

3142(f). At the hearing, the Court heard from U.S. Probation Officer Edward Flores

regarding Defendant’s prior conduct while on supervised release for a similar offense.

The motion is DENIED. The following requires detention of the Defendant pending trial

in this case:

       (1)      There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

       The evidence against the Defendant meets the probable cause standard, as a Grand

Jury has returned a true-billed indictment in this case. The Defendant has a history of

poor compliance with court supervision that includes multiple violations of a prior term

of supervised release, Defendant has significant mental health and substance abuse

issues, ties to Mexico, and the evidence against her is strong in this case. The findings

1/2
      Case 2:21-cr-00224 Document 15 Filed on 04/21/21 in TXSD Page 2 of 2




and conclusions contained in the Pretrial Services Report are adopted.

       The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED on April 21, 2021.



                                                  ____________________________
                                                  Julie K. Hampton
                                                  United States Magistrate Judge




2/2
